Memorandum: We reject defendant’s contention that Supreme Court erred in denying its motion for summary judgment dismissing the complaint (see, CPLR 3211 [c]; 3212; see also, Guggenheimer v Ginzburg, 43 NY2d 268, 275; Gold-stein v County of Monroe, 77 AD2d 232). Plaintiff’s affidavit was sufficient to raise a factual issue concerning whether defendant had assumed a duty to him to instruct him properly and whether the alleged breach of that duty left plaintiff in a more vulnerable position than he otherwise would have been in, thereby contributing to his injury (cf., Jansen v Fidelity & Cas. Co., 165 AD2d 223, lv granted 78 NY2d 853; Kingsland v Factory Mut. Sys., 145 AD2d 965, lv dismissed 74 NY2d 841). (Appeal from Order of Supreme Court, Monroe County, Affronti, J. — Summary Judgment.) Present — Denman, P. J., Callahan, Green, Lawton and Davis, JJ.